Citation Nr: 0515877	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971, and died in July 2000.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran died in July 2000 of esophageal cancer.

3.  The competent medical evidence fails to establish a link 
between the veteran's fatal esophageal cancer and service, to 
include exposure to Agent Orange.


CONCLUSION OF LAW

The cause of the veteran's death, esophageal cancer, was not 
incurred in or aggravated by active service; nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2003 
apprised the appellant of the information and evidence 
necessary to substantiate her claim, which information and 
evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the appellant as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to cancer of the esophagus.  No pertinent 
abnormalities were noted on the separation examination in 
November 1971.

The record discloses that, among the medals the veteran 
received, was the Vietnam Service Medal.

The veteran was admitted to a private hospital in July 1995 
for a course of combined chemoradiation therapy for 
esophageal cancer that had been found the previous month.  It 
was indicated that he had presented with a history of sore 
throat and difficulty swallowing.  It was stated that the 
cancer was found to be confined to the esophagus after a 
complete work-up.  It was noted that the past medical history 
was negative for any significant disease.  The impression was 
adenocarcinoma of the esophagus.  

The veteran was hospitalized in a VA facility in April 1999.  
It was noted that he had a history of esophageal cancer 
diagnosed five years earlier.  The veteran complained of 
dysphagia intermittently since the previous November.  The 
hospital course shows that an esophagogastroduodenoscopy was 
performed and that an exophytic mass was seen.  The biopsy 
revealed squamous cell carcinoma.  It was noted that the 
veteran's original esophageal carcinoma was of the 
adenocarcinoma type.  It was also indicated that the current 
tumor was a second primary, since it was of a different 
histologic type than the earlier cancer, and might be the 
result of the radiation therapy he had previously received.  

The death certificate discloses that the veteran was 49 years 
old when he died in July 2000 of esophageal cancer.  No other 
conditions were listed as contributing to his death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

As noted above, the death certificate establishes that the 
veteran died of esophageal cancer.  The appellant has not 
argued, nor does the evidence otherwise establish, that it 
was present in service or within one year thereafter.  
Rather, she asserts that his fatal cancer was due to the 
veteran's exposure to Agent Orange in service.  The Board 
acknowledges that the veteran served in Vietnam and that, 
therefore, it is conceded that the veteran was exposed to 
Agent Orange.  It must be emphasized, however, that 
esophageal cancer is not one of the diseases that has been 
associated with exposure to Agent Orange.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his fatal carcinoma. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS made no specific findings 
concerning esophageal cancer.  It was stated that 

[t]he comprehensive review and evaluation 
of the available literature which NAS 
conducted in conjunction with its report 
has permitted VA to identify all 
conditions for which the current body of 
knowledge supports a finding of an 
association with herbicide exposure.  
Accordingly, the Secretary has determined 
that there is no positive association 
between exposure to herbicides and any 
other condition for which he has not 
specifically determined that a 
presumption of service connection is 
warranted.  68 Fed. Reg. 27,637 (May 20, 
2003).

The Board finds that the NAS conclusion is of greater 
probative value than the appellant's unsupported statements 
regarding the etiology of the veteran's cancer.  In light of 
the NAS determination, and the fact that the appellant has 
furnished no competent medical evidence linking the veteran's 
fatal esophageal cancer to service or the veteran's exposure 
to Agent Orange, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.








ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


